Citation Nr: 1030236	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's right total knee replacement residuals, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left total knee replacement residuals, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's right trochanteric bursitis, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's left trochanteric bursitis, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied a total rating for 
compensation purposes based on individual unemployability.  In 
May 2004, the RO denied increased evaluations for the Veteran's 
right total knee replacement residuals, left total knee 
replacement residuals, right hip trochanteric bursitis, and left 
hip trochanteric bursitis.  In April 2008, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In December 2008, the Board remanded the 
Veteran's claims to the RO for additional action.  

In May 2010, the Veteran submitted a Motion to Advance on the 
Docket.  In June 2010, the Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's right total knee replacement residuals have 
been objectively shown to be productive of no more than 
well-healed surgical scars; a range of motion of 0 to 80 degrees 
with moderate crepitus and no pain; pain on palpation of the 
knee; "good collateral stability;" intact "neurovascular 
status;" and  no evidence of loosening or hardware failure.  

2.  The Veteran's left total knee replacement residuals have been 
objectively shown to be productive of no more than well-healed 
surgical scars; a left knee range of motion of 7 to 100 degrees 
with moderate crepitus and pain over the lateral patellofemoral 
joint; pain on palpation of the knee; "good collateral 
stability;" and no evidence of loosening or hardware failure.  

3.  The Veteran's right trochanteric bursitis has been 
objectively shown to be productive of no more that a range of 
motion of flexion of 0 to 110 degrees, extension of 0 to 10 
degrees, adduction of 0 to 20 degrees, abduction of 0 to 20 
degrees, internal rotation of 0 to 40 degrees with pain, external 
rotation of 0 to 40 degrees, an inability to cross his right leg 
over his left, and the ability to toe out more than 15 degrees; 
pain to palpation over the lateral hip/greater trochanter region; 
and a right trochanteric spur.  

4.  The Veteran's left trochanteric bursitis has been objectively 
shown to be productive of no more that a range of motion of 
flexion of 0 to 100 degrees, extension of 0 to 10 degrees, 
adduction of 0 to 20 degrees, abduction of 0 to 20 degrees, 
internal rotation of 0 to 40 degrees with pain, external rotation 
of 0 to 40 degrees, an inability to cross his left leg over his 
right, and the ability to toe out more than 15 degrees; pain to 
palpation over the lateral hip/greater trochanter region; and a 
left trochanteric spur.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
the Veteran's right 


total knee replacement residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
the Veteran's left total knee replacement residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2009).

3.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's right trochanteric bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2009).  

4.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's left trochanteric bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims of 
entitlement to increased evaluations for his right and left total 
knee replacement residuals and right and left hip trochanteric 
bursitis, the Board observes that the RO issued VCAA notices to 
the Veteran in May 2003, July 2004, March 2006, and January 2009 
which informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation and a total 
disability rating; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  The May 2003 
VCAA notice was issued prior to the June 2003 rating decision 
from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The RO requested the Veteran's Social Security 
Administration (SSA) documentation for incorporation into the 
record.  The SSA responded that the Veteran's documentation had 
been destroyed.  The Veteran was afforded multiple examinations 
for compensation purposes conducted for the VA.  The examination 
reports are of record.  The Veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  In December 2008, the Board 
remanded the Veteran's claims to the RO for additional action 
including affording the Veteran further orthopedic evaluation 
which encompassed his knees and hips.  The Veteran was afforded a 
May 2010 VA orthopedic examination for compensation purposes.  To 
that end, when the VA undertakes to either provide an examination 
or to obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  While not a model of clarity, the May 2010 examination 
report reflects that all relevant orthopedic evaluation and tests 
were performed.  The examiner also noted reviewing the claims 
folder and provided opinions regarding limitation due to pain.  
As such, the Board finds that there has been substantial 
compliance with its December 2008 remand instructions and 
additional remand is not required.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (noting that substantial rather than strict 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the 
Veteran's claims for increased evaluations.  All relevant facts 
have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 
___ (2009).  Consequently, the Board now turns to the merits of 
the Veteran's claims. 


II.  Total knee Replacement Residuals

A.  Historical Review

The Veteran's service treatment records reflect that he injured 
his right knee in a fall and underwent right knee arthrotomy.  In 
July 1954, the RO established service connection for right knee 
internal derangement; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of February 19, 1954.  

The report of a May 1997 examination for compensation purposes 
conducted for the VA conveys that the Veteran right knee 
disability was productive of significant limitation of motion and 
laxity.  The Veteran was also diagnosed with left knee 
osteoarthritis secondary to his service-connected right knee 
disability.  In June 1997, the RO established service connection 
for left knee osteoarthritis; assigned a noncompensable 
evaluation for that disability; recharacterized the Veteran's 
service-connected right knee disability as right knee internal 
derangement with post-traumatic osteoarthritic degenerative 
changes; increased the evaluation for that disability from 10 to 
30 percent; and effectuated the awards as of February 19, 1997.  

The report of an October 1998 VA examination for compensation 
purposes relates that the Veteran was diagnosed with severe left 
knee tricompartment arthritis.  In November 1998, the RO 
increased the evaluation for the Veteran's left knee 
osteoarthritis from noncompensable to 10 percent and effectuated 
the award as of February 19, 1997.  

VA clinical documentation dated in August 2000 indicates that the 
Veteran underwent right total knee replacement.  In September 
2000, the RO recharacterized the Veteran's service-connected 
right knee disability as right total knee replacement residuals; 
assigned a 100 percent schedular evaluation for that disability 
for the period from August 2, 2000, to September 30, 2001; and 
assigned a 30 percent evaluation for the period on and after 
October 1, 2001.  

A July 2001 VA hospital summary states that the Veteran underwent 
a left total knee replacement residuals.  In August 2001, the RO 
recharacterized the Veteran's service-connected left knee 
disability as left knee total knee replacement residuals; 
assigned a 100 percent schedular evaluation for that disability 
for the period from July 11, 2001, to August 31, 2001; and 
assigned a 30 percent evaluation for the period on and after 
September 1, 2002.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Replacement of the knee joint 
with a prosthesis warrants assignment of a 100 percent evaluation 
for a period of one year following implantation of the 
prosthesis.  This period commences at the conclusion of the 
initial grant of a total rating for one month following discharge 
from the hospital under the provisions of 38 C.F.R. § 4.30.  
Thereafter, a minimum 30 percent evaluation will be assigned.  A 
60 percent evaluation will be assigned for chronic residuals 
consisting of severely painful motion or severe weakness in the 
affected lower extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion will be evaluated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 
5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  

Favorable ankylosis of the knee warrants a 30 percent evaluation.  
Ankylosis is considered favorable when the knee is fixed in full 
extension or in slight flexion at an angle between 0 and 10 
degrees.  A 40 percent evaluation requires that the knee be fixed 
in flexion at an angle between 10 and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an angle 
between 20 and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2009).  

Limitation of extension of either leg to 20 degrees warrants a 30 
percent disability evaluation.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Malunion of the tibia and fibula of either lower extremity 
warrants a 30 percent evaluation when the disability results in 
marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula with loose motion 
requiring the use of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2009).  

The average normal range of motion of the knees is from 0 to 140 
degrees.  38 C.F.R. § 4.71 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

An April 2004 physical evaluation from D. G. W., M.D., conveys 
that the Veteran complained of left knee pain associated with 
walking and movement and bilateral throbbing knee pain at night.  
Dr. W. noted that the Veteran exhibited "a bit of limping" of 
the left knee while walking; symmetrical lower extremity muscle 
strength; and no knee tenderness to palpation.  An assessment of 
"history of bilateral knee total knee arthroplasties with still 
some chronic pain" was advanced.  

A June 2004 physical evaluation from J. M. B., M.D., notes that 
the Veteran exhibited marked bilateral knee tenderness; a 
bilateral knee range of motion of 0 to 110 degrees; ligamentous 
stability; and no effusion.  Contemporaneous X-ray studies of the 
knees revealed findings consistent with "bilateral total knee 
arthroplasty in place with good alignment of the component."  An 
impression of "bilateral knee osteoarthritis, status post total 
knee arthroplasty" was advanced.  Dr. B. commented that: 

I see no obvious abnormalities on the 
X-rays, actually I think that the quality 
of work performed looks quite good.  I 
can't explain his symptoms.  

In his June 2004 notice of disagreement, the Veteran advanced 
that:

I still feel that the level of compensation 
for my disabilities (especially after 
having both total knee replacements) and my 
problems with them buckling and with the 
weakness in both legs.  The right knee 
caves in a lot more than the left because 
of the weakness, but the left knee pains me 
a lot more than the right.  

At a May 2005 examination for compensation purposes conducted for 
the VA, the Veteran complained of bilateral knee pain, stiffness, 
and limitation of motion which was exacerbated by prolonged 
periods of walking and standing.  He clarified that his left knee 
was more symptomatic than his right knee.  The Veteran was 
observed to walk with a cane in his right hand and an antalgic 
gait.  On examination of the right knee, the Veteran exhibited 
well-healed surgical scars; a range of motion of 0 to 80 degrees 
with moderate crepitus; medial and lateral joint line tenderness; 
"good collateral stability;" and intact "neurovascular 
status."  On examination of the left knee, the Veteran exhibited 
well-healed surgical scars; a range of motion of -10 to 90 
degrees with moderate crepitus; "good collateral stability;" 
and intact "neurovascular status."  X-ray studies of the knees 
revealed right and left total knee arthroplasty residuals with 
"satisfactory position."  A clinical impression of "bilateral 
osteoarthritis, knees, status post total knee replacements with 
loss of range of motion" was advanced.  The physician opined 
that:  

This patient's orthopedic disabilities 
within themselves would give him difficulty 
standing for protracted periods of time, 
squatting or kneeling.  The patient would 
be rated as a limited community ambulatory 
with the aid of an orthopedic assistive 
device solely on his orthopedic 
disabilities.  

A May 2006 VA physical evaluation states that the Veteran 
complained of chronic left knee pain over the patella associated 
with climbing stairs and joint "aching" which woke him at 
night.  On examination of the knees, the Veteran exhibited a 
right knee range of motion of 0 to 100 degrees; a left knee range 
of motion of 7 to 100 degrees; and left knee tenderness to 
palpation.  Contemporaneous X-ray studies of the knees revealed 
"well aligned components, no evidence of osteolysis or 
loosening; and overhang of lateral patella over component, but no 
impingement."  The VA physician commented that:

[Patient] with l[eft] anterior knee pain 
[post-total knee arthroplasty].  Pain 
possible impingement of the patella, but 
with persistent flexion contracture has 
continued to exacerbate the pain."  

At an August 2006 examination for compensation purposes conducted 
for the VA, the Veteran complained of bilateral knee pain, 
stiffness, and limitation of motion which was exacerbated by 
prolonged periods of walking and standing; recurrent right knee 
instability; and acute "stabbing" left patellofemoral pain.  He 
clarified that his left knee was more symptomatic than his right 
knee.  The Veteran was observed to walk with a cane in his right 
hand and an antalgic gait.  On examination of the right knee, the 
Veteran exhibited well-healed surgical scars; a range of motion 
of 0 to 80 degrees with moderate crepitus and no pain; "good 
collateral stability;" and intact "neurovascular status."  On 
examination of the left knee, the Veteran exhibited well-healed 
surgical scars; a range of motion of -10 to 90 degrees with 
moderate crepitus and pain over the lateral patellofemoral joint; 
pain on palpation of the knee; "good collateral stability;" and 
intact "neurovascular status."  X-ray studies of the knees 
revealed right and left total knee arthroplasty residuals with 
"satisfactory position."  A clinical impression of "bilateral 
osteoarthritis, knees, status post total knee replacements with 
loss of range of motion and moderately painful left knee" was 
advanced.  

At the April 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he 
experienced chronic bilateral knee pain associated with walking 
and climbing stairs and progressively worsening limitation of 
motion of the knees.  He stated that his knee total knee 
replacement residuals rendered him unable to continue his 
employment as a school bus driver.  

VA X-ray studies of the knee dated in May 2007 revealed no 
evidence of loosening or hardware failure.  An impression of 
"normal [total knee arthroplasty residuals" was advanced.  

At a May 2010 VA examination for compensation purposes, the 
Veteran complained of bilateral knee pain, stiffness, and 
weakness which prevented him from standing for more than a few 
minutes or walking more than a few yards.  He stated that he 
always used a cane to walk.  On examination of the right knee, 
the Veteran exhibited a range of motion of 0 to 95 degrees with 
no pain; joint tenderness; "good stability in extension;" and 
"normal patellofemoral tracking."  On examination of the left 
knee, the Veteran exhibited a range of motion of 0 to 100 degrees 
with no pain; joint tenderness; "good stability in extension;" 
and "normal patellofemoral tracking."  X-ray studies of the 
knees revealed "bilateral total knee prosthesis replacements 
without evidence of sequela."  The Veteran was diagnosed with 
"bilateral total knee arthroplasties for osteoarthritis 
satisfactory outcomes."  

1.  Right Knee

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran's right total knee replacement residuals have been 
objectively shown to be productive of no more than well-healed 
surgical scars; a range of motion of 0 to 80 degrees with 
moderate crepitus and no pain; pain on palpation of the 
knee;"good collateral stability;" intact "neurovascular 
status;" and no evidence of loosening or hardware failure.  

The Veteran advances that an increased evaluation is warranted 
for his right total knee replacement residuals as he is unable to 
walk or to stand for prolonged periods of time.  While his right 
knee disability is clearly productive of significant limitation 
of motion of the joint and associated impairment of his physical 
activities, the Board observes that the Veteran has not been 
shown to have severely painful right lower extremity motion or 
severe lower extremity weakness.  Indeed, the Veteran's right 
knee range of motion was shown to be without pain at the May 2010 
VA examination for compensation purposes.  He has not been found 
to exhibit either right knee ankylosis; limitation of extension 
of the right leg to 30 degrees; or malunion or nonunion of the 
tibia and fibula.  Therefore, the Board finds that the current 30 
percent evaluation assigned for the Veteran's right total knee 
replacement residuals adequately reflects his current right knee 
disability picture. 

The Veteran's clinical findings fall directly within the criteria 
for a 30 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009).  Given that fact, referral 
for consideration of assignment of an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 30 percent is not warranted for the Veteran's right 
total knee replacement residuals at any time during the pendency 
of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Left Knee

The Veteran's left total knee replacement residuals have been 
objectively shown to be productive of no more than well-healed 
surgical scars; a left knee range of motion of 7 to 100 degrees 
with moderate crepitus and pain over the lateral patellofemoral 
joint; pain on palpation of the knee; "good collateral 
stability;" and no evidence of loosening or hardware failure.  

The Veteran advances that an increased evaluation is warranted 
for his left total knee replacement residuals as he is unable to 
walk or to stand for prolonged periods of time.  While his left 
knee disability is productive of significant chronic knee pain, 
limitation of motion of the joint, and associated impairment of 
his physical activities, the Board observes that the Veteran has 
not been shown to have severely painful left lower extremity 
motion or severe left lower extremity weakness.  He has not been 
found to exhibit either left knee ankylosis; limitation of 
extension of the left leg to 30 degrees; or malunion or nonunion 
of the tibia and fibula.  Therefore, the Board finds that the 
current 30 percent evaluation assigned for the Veteran's left 
total knee replacement residuals reflects his current left knee 
disability picture. 

The Veteran's clinical findings fall directly within the criteria 
for a 30 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009).  Given that fact, referral 
for consideration of assignment of an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 30 percent is not warranted for the Veteran's left 
total knee replacement residuals at any time during the pendency 
of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


III.  Trochanteric Bursitis

A.  Historical Review

The report of the May 1997 examination for compensation purposes 
conducted for the VA conveys that the Veteran was diagnosed with 
left hip trochanteric bursitis secondary to his service-connected 
right knee disability.  In June 1997, the RO established service 
connection for left hip trochanteric bursitis; assigned a 
noncompensable evaluation for that disability; and effectuated 
the award as of February 19, 1997.   

The report of the October 1998 VA examination for compensation 
purposes relates that the Veteran was diagnosed with mild left 
hip arthritis and trochanteric bursitis.  In November 1998, the 
RO increased the evaluation for the Veteran's left hip 
trochanteric bursitis from noncompensable to 10 percent and 
effectuated the award as of February 19, 1997.  

The report of a November 2002 examination for compensation 
purposes conducted for the VA conveys that the Veteran was 
diagnosed with right hip trochanteric bursitis secondary to his 
service-connected right knee disability.  In November 2002, the 
RO established service connection for right hip trochanteric 
bursitis; assigned a 10 percent evaluation for that disability; 
and effectuated the award as of September 4, 2002.  


B.  Increased Evaluations

Bursitis is to be evaluated as degenerative arthritis on the 
basis of limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2009).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Limitation of extension of the thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2009).  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 20 degrees.  A 40 
percent evaluation requires that flexion be limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009).  

A 10 percent evaluation is warranted where limitation of rotation 
of the thigh is such that it not possible to toe out more than 15 
degrees.  A 10 percent evaluation is also warranted where 
limitation of adduction of the thigh is such that one cannot 
cross the legs.  A 20 percent evaluation is warranted where 
abduction is not possible beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2009).  

The average normal range of motion of the left hip is flexion 
from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2009).  

The April 2004 physical evaluation from Dr. W., states that the 
Veteran complained of bilateral hip arthritic pain.  He clarified 
that his left hip pain bothered him while walking.  The doctor 
noted that the Veteran exhibited slight left lateral hip 
tenderness and "slight discomfort on motion that is not 
severe."  Contemporaneous X-ray studies of the hips revealed no 
apparent degenerative changes.  An assessment of "osteoarthritis 
of both hips, left greater than right" was advanced.  

The June 2004 physical evaluation from Dr. B., relates that the 
Veteran complained of bilateral trochanter pain which was 
exacerbated by walking.  The Veteran exhibited a "very good 
range of motion in all planes with no significant tenderness 
coming from the hip, no crepitation, or instability."  
Contemporaneous X-ray studies of the hips revealed minimal 
arthritic changes.  An impression of "mild hip osteoarthritis" 
was advanced.  

At the May 2005 examination for compensation purposes conducted 
for the VA, the Veteran complained of bilateral hip/greater 
trochanter regional pain, stiffness, and limitation of motion 
which was exacerbated by prolonged periods of walking.  He 
clarified that his left hip was more symptomatic than his right 
hip.  The Veteran was observed to walk with a cane in his right 
hand and an antalgic gait.  On examination of the right hip, the 
Veteran exhibited range of motion of forward flexion of 0 to 110 
degrees, adduction of 0 to 20 degrees, abduction of 0 to 20 
degrees, internal rotation of 0 to 40 degrees, and external 
rotation of 0 to 45 degrees; pain to palpation over the lateral 
hip/greater trochanter region; 5/5 muscle strength; and 
"intact" neurovascular status.  On examination of the left hip, 
the Veteran exhibited range of motion of forward flexion of 0 to 
100 degrees, adduction of 0 to 20 degrees, abduction of 0 to 20 
degrees, internal rotation of 0 to 40 degrees, and external 
rotation of 0 to 45 degrees; pain to palpation over the lateral 
hip/greater trochanter region; and "intact" neurovascular 
status.  X-ray studies of the hips revealed right and left 
trochanteric spurs.  A clinical impression of "bilateral 
trochanteric bursitis of the hips secondary to altered gait 
mechanics" was advanced.  

An April 2006 physical evaluation from D. W. C., M.D., conveys 
that the Veteran exhibited "significantly decreased [range of 
motion] at both hips."  An impression of "chronic bilateral hip 
pain with loss of range of motion" was advanced.  

At the August 2006 examination for compensation purposes 
conducted for the VA, the Veteran complained of bilateral hip 
pain over the lateral hip/greater trochanter area which was 
exacerbated by prolonged periods of walking and standing.  He 
clarified that his left knee was more symptomatic than his right 
knee.  The Veteran was observed to walk with a cane in his right 
hand and an antalgic gait.  On examination of the right hip, the 
Veteran exhibited a range of motion of forward flexion of 0 to 
110 degrees, adduction of 0 to 20 degrees, abduction of 0 to 20 
degrees, internal rotation of 0 to 40 degrees, and external 
rotation of 0 to 40 degrees; pain to palpation over the lateral 
hip/greater trochanter region; 5/5 muscle strength; and 
"intact" neurovascular status.  On examination of the left hip, 
the Veteran exhibited a range of motion of forward flexion of 0 
to 100 degrees, adduction of 0 to 20 degrees, abduction of 0 to 
20 degrees, internal rotation of 40 degrees with pain over the 
greater trochanter, and external rotation of 0 to 40 degrees; 
pain to palpation over the lateral hip/greater trochanter region; 
and "intact" neurovascular status.  X-ray studies of the hips 
revealed a right hip trochanteric spur and left hip trochanteric 
bursitis.  A clinical impression of "bilateral trochanteric 
bursitis of the hips secondary to altered gait mechanics" was 
advanced.  
At the April 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he 
experienced chronic bilateral hip pain associated with walking.  

At the May 2010 VA examination for compensation purposes, the 
Veteran complained of bilateral hip pain which prevented him from 
standing for more than a few minutes or walking more than a few 
yards.  He stated that he always used a cane to walk.  On 
examination of the right hip, the Veteran exhibited a range of 
motion of flexion of 0 to 110 degrees, extension of 0 to 10 
degrees, abduction of 0 to 40 degrees, an inability to cross his 
right leg over his left, and the ability to toe out more than 15 
degrees without pain and joint tenderness.  On examination of the 
left hip, the Veteran exhibited a range of motion of flexion of 0 
to 110 degrees, extension of 0 to 10 degrees, abduction of 0 to 
40 degrees, an inability to cross his left leg over his right, 
and the ability to toe out more than 15 degrees without pain and 
joint tenderness.  The Veteran was diagnosed with chronic 
bilateral trochanteric bursitis of the hips.  

1.  Right Hip

The Veteran's right trochanteric bursitis has been objectively 
shown to be productive of no more that a range of motion of 
flexion of 0 to 110 degrees, extension of 0 to 10 degrees, 
adduction of 0 to 20 degrees, abduction of 0 to 20 degrees, 
internal rotation of 0 to 40 degrees, external rotation of 0 to 
40 degrees, an inability to cross his right leg over his left, 
and the ability to toe out more than 15 degrees; pain to 
palpation over the lateral hip/greater trochanter region; and a 
right trochanteric spur.  Such findings merit a 10 percent 
evaluation under the provisions of Diagnostic Code 5253.  

While acknowledging that the Veteran's right hip disability is 
manifested by significant pain and limitation of motion, the 
Board observes that it has not been objectively shown to be 
productive of actual or functional limitation of extension of the 
thigh to 5 degrees; limitation of flexion of the thigh to 45 
degrees; limitation of rotation of the thigh so that it not 
possible to toe out more than 15 degrees; or to a point where 
abduction is not possible beyond 10 degrees.  In the absence of 
such a showing, the Board concludes that the current 10 percent 
evaluation adequately reflects the Veteran's current right hip 
disability picture.  

The Veteran's clinical findings fall directly within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2009).  Given that fact, referral 
for consideration of assignment of an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for the Veteran's right 
trochanteric bursitis at any time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

2.  Left Hip

The Veteran's left trochanteric bursitis has been objectively 
shown to be productive of no more that a range of motion of 
flexion of 0 to 100 degrees, extension of 0 to 10 degrees, 
adduction of 0 to 20 degrees, abduction of 0 to 20 degrees, 
internal rotation of 0 to 40 degrees with pain, external rotation 
of 0 to 40 degrees, an inability to cross his left leg over his 
right, and the ability to toe out more than 15 degrees; pain to 
palpation over the lateral hip/greater trochanter region; and a 
left trochanteric spur.  Such findings merit a 10 percent 
evaluation under the provisions of Diagnostic Code 5253.  

While acknowledging that the Veteran's left hip disability is 
manifested by significant pain and limitation of motion, the 
Board observes that it has not been objectively shown to be 
productive of actual or functional limitation of extension of the 
thigh to 5 degrees; limitation of flexion of the thigh to 45 
degrees; limitation of rotation of the thigh so that it not 
possible to toe out more than 15 degrees; or to a point where 
abduction is not possible beyond 10 degrees.  In the absence of 
such a showing, the Board concludes that the current 10 percent 
evaluation adequately reflects the Veteran's current left hip 
disability picture.  

The Veteran's clinical findings fall directly within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2009).  Given that fact, referral 
for consideration of assignment of an evaluation on an extra-
schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for the Veteran's left 
trochanteric bursitis at any time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased evaluation for the Veteran's right knee total knee 
replacement residuals is denied.  

An increased evaluation for the Veteran's left knee total knee 
replacement residuals is denied.  

An increased evaluation for the Veteran's right trochanteric 
bursitis is denied.  

An increased evaluation for the Veteran's right trochanteric 
bursitis is denied.  


REMAND

In reviewing the claims file, the Board observes that the 
clinical findings of record are in apparent conflict as to 
whether the Veteran's service-connected disabilities render him 
unable to secure and follow any form of substantial employment.  
An April 13, 2006, physical evaluation from Dr. C. conveys that 
the Veteran "would have significant difficulty performing any 
job related tasks involving standing, ambulating, carrying, and 
lifting."  In an April 14, 2006, Dr. C. clarified that the 
Veteran's "history and physical exam findings preclude him from 
obtaining or retaining gainful employment."  The report of the 
February 2010 VA examination for compensation purposes concludes 
that:

Based on the Veteran's history, review of 
his medical records and his examination to 
date, the Veteran's service-connected 
bilateral knee arthroplasties and bilateral 
chronic trochanteric bursitis of the hips 
are not a source of individual 
unemployability.  The Veteran's 
unemployability rests with his limited 
cardiac reserve, shortness of breath, and 
oxygen dependence.  When his 
service-connected disabilities are taken 
solely into account, the Veteran could work 
a sedentary job based on his 
service-connected disabilities of his 
bilateral hip and knee condition.  This 
opinion is based on my current training as 
a certified functional capacity evaluator 
as well as current industrial medicine as 
to assessment of gainful employment.  

The examiner neither noted nor discussed Dr. C.'s April 2006 
opinion as to the Veteran's ability to obtain substantially 
gainful employment.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To that 
end, when the VA undertakes to either provide an examination or 
to obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As the May 2010 VA opinion fails to note and/or address 
the Veteran's private treating physician's findings as to the 
Veteran's employability, the Board concludes that it is 
inadequate for evaluation purposes and the Veteran's should be 
afforded an additional evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the examiner 
who conducted the February 18, 2010, VA 
examination for compensation purposes for 
his review.  If the examiner is no longer 
available, then refer the claims file to 
another physician.  The reviewing physician 
should specifically address Dr. C.'s April 
2006 conclusions that the Veteran's 
service-connected disabilities rendered him 
unable to secure and follow gainful 
employment.  

2.  Then readjudicate the Veteran's 
entitlement to total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 


	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


